     Case 2:21-cv-00006-JTN-MV ECF No. 4, PageID.32 Filed 01/15/21 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION
                                         ______

JACOB MICHAEL SCHRAM,

                       Petitioner,                     Case No. 2:21-cv-6

v.                                                     Honorable Janet T. Neff

CONNIE HORTON,

                       Respondent.
___________________________/

                                              OPINION

               This is a habeas corpus action brought by a state prisoner under 28 U.S.C. § 2254.

Promptly after the filing of a petition for habeas corpus, the Court must undertake a preliminary

review of the petition to determine whether “it plainly appears from the face of the petition and

any exhibits annexed to it that the petitioner is not entitled to relief in the district court.” Rule 4,

Rules Governing § 2254 Cases; see 28 U.S.C. § 2243. If so, the petition must be summarily

dismissed. Rule 4; see Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) (district court has the

duty to “screen out” petitions that lack merit on their face). A dismissal under Rule 4 includes

those petitions which raise legally frivolous claims, as well as those containing factual allegations

that are palpably incredible or false. Carson v. Burke, 178 F.3d 434, 436-37 (6th Cir. 1999). The

Court may sua sponte dismiss a habeas action as time-barred under 28 U.S.C. § 2244(d). Day v.

McDonough, 547 U.S. 198, 209 (2006). After undertaking the review required by Rule 4, the

Court concludes that the petition is barred by the one-year statute of limitations. Nonetheless, the

Court will permit Petitioner, by way of an order to show cause, an opportunity to demonstrate why

his petition should not be dismissed as untimely.
     Case 2:21-cv-00006-JTN-MV ECF No. 4, PageID.33 Filed 01/15/21 Page 2 of 6




                                             Discussion

I.       Factual Allegations

                Petitioner Jacob Michael Schram is incarcerated with the Michigan Department of

Corrections at the Chippewa Correctional Facility (URF) in Kincheloe, Chippewa County,

Michigan. Following a jury trial in the Berrien County Circuit Court, Petitioner was convicted of

operating a methamphetamine lab and doing so in proximity to a school, both second offenses

under Mich. Comp. Laws § 333.7413(2), in violation of Mich. Comp. Laws § 333.7401c. On July

20, 2015, the court sentenced Petitioner to concurrent prison terms of 20 to 40 years.

                On January 6, 2021, Petitioner filed his habeas corpus petition. Under Sixth Circuit

precedent, the application is deemed filed when handed to prison authorities for mailing to the

federal court. Cook v. Stegall, 295 F.3d 517, 521 (6th Cir. 2002). Petitioner placed his petition in

the prison mailing system on January 6, 2021. (Pet., ECF No. 1, PageID.14.)

II.      Statute of Limitations

                Petitioner’s application appears to be barred by the one-year statute of limitations

provided in 28 U.S.C. § 2244(d)(1), which became effective on April 24, 1996, as part of the

Antiterrorism and Effective Death Penalty Act, Pub. L. No. 104-132, 110 Stat. 1214 (AEDPA).

Section 2244(d)(1) provides:

         (1) A 1-year period of limitation shall apply to an application for a writ of habeas
         corpus by a person in custody pursuant to the judgment of a State court. The
         limitation period shall run from the latest of

                (A)     the date on which the judgment became final by the conclusion of
                direct review or the expiration of the time for seeking such review;

                (B)     the date on which the impediment to filing an application created by
                State action in violation of the Constitution or laws of the United States is
                removed, if the applicant was prevented from filing by such State action;
                                                  2
  Case 2:21-cv-00006-JTN-MV ECF No. 4, PageID.34 Filed 01/15/21 Page 3 of 6




               (C)     the date on which the constitutional right asserted was initially
               recognized by the Supreme Court, if the right has been newly recognized
               by the Supreme Court and made retroactively applicable to cases on
               collateral review; or

               (D)    the date on which the factual predicate of the claim or claims
               presented could have been discovered through the exercise of due diligence.

28 U.S.C. § 2244(d)(1).

               In most cases, § 2244(d)(1)(A) provides the operative date from which the one-year

limitations period is measured. Under that provision, the one-year limitations period runs from

“the date on which the judgment became final by the conclusion of direct review or the expiration

of the time for seeking such review.” 28 U.S.C. § 2244(d)(1)(A). Petitioner appealed the judgment

of conviction to the Michigan Court of Appeals and the Michigan Supreme Court. The Michigan

Supreme Court denied his application on October 31, 2017. Petitioner did not petition for certiorari

to the United States Supreme Court. The one-year limitations period, however, did not begin to

run until the ninety-day period in which Petitioner could have sought review in the United States

Supreme Court had expired. See Lawrence v. Florida, 549 U.S. 327, 332-33 (2007); Bronaugh v.

Ohio, 235 F.3d 280, 283 (6th Cir. 2000). The ninety-day period expired on January 21, 2018.

               Petitioner had one year, until January 21, 2019, to file his habeas application.

Petitioner filed his application on January 6, 2021. Obviously he filed more than one year after

the period of limitations began to run. Thus, absent tolling, his application is time-barred.

               The running of the statute of limitations is tolled when “a properly filed application

for State post-conviction or other collateral review with respect to the pertinent judgment or claim

is pending.” 28 U.S.C. § 2244(d)(2); see also Duncan v. Walker, 533 U.S. 167, 181-82 (2001)

(limiting the tolling provision to only State, and not Federal, processes); Artuz v. Bennett, 531 U.S.

4, 8 (2000) (defining “properly filed”). On April 13, 2018, Petitioner filed a motion for relief from

judgment pursuant to Subchapter 6.500 of the Michigan Court Rules with respect to the judgment

                                                  3
  Case 2:21-cv-00006-JTN-MV ECF No. 4, PageID.35 Filed 01/15/21 Page 4 of 6




the judgment of conviction and sentence. (Pet., ECF No. 1, PageID.3.) The trial court denied

relief by order entered July 25, 2018. (Id.) Petitioner then filed applications for leave to appeal

that decision, first in the Michigan Court of Appeals, and then in the Michigan Supreme Court.

Those courts denied leave by orders entered June 26, 2019, and February 4, 2020, respectively.

(Id., PageID.4.)

               The period of limitation ran from January 22, 2018, through April 12, 2018—81

days. The period of limitation was tolled from April 13, 2018, to February 4, 2020, while

Petitioner’s state application for collateral review was pending. The clock started to run again on

February 5, 2020, and then expired after 284 days, on November 15, 2020. When Petitioner filed

on January 6, 2021, he was 52 days too late.

               The one-year limitations period applicable to § 2254 is also subject to equitable

tolling. See Holland v. Florida, 560 U.S. 631, 645 (2010). A petitioner bears the burden of

showing that he is entitled to equitable tolling. Allen v. Yukins, 366 F.3d 396, 401 (6th Cir. 2004).

The Sixth Circuit repeatedly has cautioned that equitable tolling relief should be granted

“sparingly.” See, e.g., Ata v. Scutt, 662 F.3d 736, 741 (6th Cir. 2011), Solomon v. United States,

467 F.3d 928, 933 (6th Cir. 2006); Souter v. Jones, 395 F.3d 577, 588 (6th Cir. 2005); Cook v.

Stegall, 295 F.3d 517, 521 (6th Cir. 2002). A petitioner seeking equitable tolling must show:

“‘(1) that he has been pursuing his rights diligently, and (2) that some extraordinary circumstance

stood in his way’ and prevented timely filing.” Holland, 560 U.S. at 649 (citing Pace v.

DiGuglielmo, 544 U.S. 408, 418 (2005)).

               Petitioner has failed to raise equitable tolling or allege any facts or circumstances

that would warrant its application in this case. The fact that Petitioner is untrained in the law, was

proceeding without a lawyer, or may have been unaware of the statute of limitations does not



                                                  4
  Case 2:21-cv-00006-JTN-MV ECF No. 4, PageID.36 Filed 01/15/21 Page 5 of 6




warrant tolling. See Keeling v. Warden, Lebanon Corr. Inst., 673 F.3d 452, 464 (6th Cir. 2012)

(“Keeling’s pro se status and lack of knowledge of the law are not sufficient to constitute an

extraordinary circumstance and excuse his late filing.”); Allen, 366 F.3d at 403 (“‘[I]gnorance of

the law alone is not sufficient to warrant equitable tolling.’”) (quoting Rose v. Dole, 945 F.2d 1331,

1335 (6th Cir. 1991)). Moreover, the Court’s standard form petition invites Petitioner to explain

why his petition was late; Petitioner offered no explanation. (Pet., ECF No. 1, PageID.13.)

Accordingly, it does not appear that Petitioner is entitled to equitable tolling of the statute of

limitations.

               In McQuiggin v. Perkins, 569 U.S. 383 (2013), the Supreme Court held that a

habeas petitioner who can show actual innocence under the rigorous standard of Schlup v. Delo,

513 U.S. 298 (1995), is excused from the procedural bar of the statute of limitations under the

miscarriage-of-justice exception. In order to make a showing of actual innocence under Schlup, a

Petitioner must present new evidence showing that “‘it is more likely than not that no reasonable

juror would have convicted [the petitioner.]’” McQuiggin, 569 U.S. at 399 (quoting Schlup, 513

U.S. at 327 (addressing actual innocence as an exception to procedural default)). Because actual

innocence provides an exception to the statute of limitations rather than a basis for equitable

tolling, a petitioner who can make a showing of actual innocence need not demonstrate reasonable

diligence in bringing his claim, though a court may consider the timing of the claim in determining

the credibility of the evidence of actual innocence. Id. at 399-400.

               In the instant case, although Petitioner may baldly claim that he is actually innocent,

he proffers no new evidence of his innocence, much less evidence that makes it more likely than

not that no reasonable juror would have convicted him. Schlup, 513 U.S. at 327, 329. Because

Petitioner has wholly failed to provide evidence of his actual innocence, he would not be excused



                                                  5
  Case 2:21-cv-00006-JTN-MV ECF No. 4, PageID.37 Filed 01/15/21 Page 6 of 6




from the statute of limitations under 28 U.S.C. § 2244(d)(1). His petition therefore appears to be

time-barred.

               The Supreme Court has directed the district court to give fair notice and an adequate

opportunity to be heard before dismissal of a petition on statute of limitations grounds. See Day,

547 U.S. at 210; see also Nassiri v. Mackie, 967 F.3d 544, 548 (6th Cir. 2020). The Court will

allow Petitioner 28 days to show cause why the petition should not be dismissed as untimely.

               An order consistent with this opinion will be entered.



Dated:   January 15, 2021                            /s/ Janet T. Neff
                                                      Janet T. Neff
                                                      United States District Judge




                                                 6
